DETAILED ACTION
This Office action is in response to IDS filed on 02/11/2021.  Claims 1, 3-10, 12-19, and 21-26 were allowed.  Claims 1, 3-10, 12-19, and 21-26 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 02/11/2021 has been entered.









REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “determine whether to place a subscription associated with the failed delivery of the targeted event notification on probation based on a failure rate of the subscription and a rate of events available to deliver for the subscription, wherein the rate of events available to deliver for the subscription is a count of the events available to deliver for the subscription measured over a predetermined period of time, 	wherein the re-director determines to place the subscription on probation responsive to the failure rate being greater than a first threshold, and responsive to the rate of events available to deliver for the subscription being greater than a second threshold different than the first threshold; and 	place the targeted event notification for the subscription in a delayed queue for the subscriber based at least on a determination to place the subscription on probation, wherein re-transmission of the targeted event notification is delayed responsive to placing the targeted event notification in the delayed queue” as stated in claim 1 (and similarly in claims 10 and 19).  These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record.  A review of claims 1, 3-10, 12-19, and 21-26 indicated that claims 1, 3-10, 12-19, and 21-26 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446